DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Status of Claims
Claims 1, 3 – 10 and 15 and 18 – 24. Claims 2 and 16 – 17 have been cancelled and claims 11 - 14 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 10 and 21 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitation “the recessed portion further comprising an inset portion therein, the inset portion adapted to be selectively received within the receiver” in lines 5 and 6.  A review of the specification fails to disclose support for the amended claim language.  Applicant is advised to provide location in the specification for amended claim language or to cancel said limitation as it would constitute new matter.
Claims 3 – 10 and 21 – 22  are further rejected as being dependents of rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 10 and 21 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the recessed portion defining a receiver; further comprising an inset portion therein, the inset portion adapted to be selectively received within the received and an insert selectively received within the inset portion”. The limitation is vague as it is unclear as to what exactly is being claimed.  Figure 12 of the instant application shows the recess portion, 188 which can be defined as a receiver, as it receives insert 190, however, it is unclear as to what Applicant is defining as an inset portion that can be “selectively received” within the receiver.  Further, as discussed above, the 
Claims 3 – 10 and 21 – 22 are further rejected as being dependents of rejected base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 10, 15 and 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (U.S. Patent No. 8,819,882 B2) in view of in view of Jang (WO2017052180 A1) and citing U.S. Patent No. 10,813,514 B2).
Regarding Independent Claim 1, De Wit teaches a cleaning tray (Fig. 1) for a surface cleaning apparatus having a base assembly with a suction nozzle and an agitator, the cleaning tray comprising: a body (1) forming a tray (Fig. 1) having a recessed portion (open space, 14) configured to at least partially surround at least one of the suction nozzle or the agitator (Col. 7, lines 9 – 16); and an insert (elevated portion, 3) selectively received within at least a portion of the recessed portion (14) and configured to engage the agitator (Col. 7, lines 17 – 27).  

    PNG
    media_image1.png
    410
    448
    media_image1.png
    Greyscale

De Wit does not explicitly teach the recesses portion further comprising an inset portion therein, in inset portion adapted to form a receiver, the insert received within the inset portion and removable from the body.
Jang, however, teaches a cleaning tray comprising the recesses portion (Annotated Fig. 8) further comprising an inset portion (Annotated Fig. 8) therein, in inset portion (Annotated Fig. 8) adapted to form a receiver (Annotated Fig. 8), the insert (Annotated Fig. 8) received within the inset portion (Annotated Fig. 8).

    PNG
    media_image2.png
    638
    516
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include explicitly teaching the recesses portion further comprising an inset portion therein, in inset portion adapted to form a receiver, the insert received within the inset portion and removable from the body, as taught by Eriksson, to prove a device where the cleaning member is able to clean the agitator of any possible debris, thus saving time and money with having to replace the whole unit.
De Wit does not teach explicitly the base is snap-fitted into the recess, however, the configuration of insert, 3 can be configured to snap fit into the recess. Col. 4 lines 43 – 45 teaches the elevated portion is applied in the tray, thus the elevated portion is capable of being snap-fitted into the tray. Further, the limitation “snap-fit” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to explicitly teach the base comprises a plate 
Further, De Wit alone, or in combination with Jang fails to explicitly teach the insert being removable, however, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to make the insert removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claims 3 and 17, De Wit, as modified, teaches all of the elements of claims 2 and 16 respectively, as discussed above.
De Wit does not teach explicitly teach the cleaning tray wherein the base is defined by a plate and the plate is configured to snap fit into the recessed portion, however, the configuration of insert, 3 can be configured to snap fit into the recess. Col. 4 lines 43 – 45 teaches the elevated portion is applied in the tray, thus the elevated portion is capable of being snap-fitted into the tray. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to explicitly teach the base comprises a plate configured to snap fit into the recessed portion to provide a tray where the user can remove the snap fit portion to remove a possible clog.
Regarding Claims 4 and 18, De Wit, as modified, teaches all of the elements of claims 2 and 16 respectively, as discussed above.
De Wit does not explicitly teach the cleaning tray wherein the base includes a protrusion extending from a periphery of the base and the recessed portion includes a corresponding notch configured to receive the protrusion. 
Jang, however, teaches wherein the base (Annotated Fig. 8) includes a protrusion (blades, 106) extending from a periphery of the base and the recessed portion (Annotated Fig. 8) includes a corresponding notch configured to receive the protrusion (Annotated Fig. 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include a protrusion extending from a periphery of the base and the recessed portion includes a corresponding notch configured to receive the 
Regarding Claim 5, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the plurality of projections (31, 32) comprises one of teeth, nubs, or tines (portions 31 and 32 provide a front middle and end edge or tines; Fig. 1).  
Regarding Claim 6, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the recessed portion (14) sealingly receives the suction nozzle (head, 21) and the agitator (Col. 9, lines 9 – 13).  
Regarding Claim 7, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein a sealed cleaning pathway is formed to a downstream recovery container within the surface cleaning apparatus (Col. 9, lines 9 – 13) and fluid isAppl. No.15/994,040Examiner: Nicole R. Blan Filed:May 31, 2018Group Art Unit: 1714 Page 3 of 6dispensed from a distributor within a brush chamber of the base assembly to wash out the brush chamber, nozzle, and an airflow pathway between the suction nozzle and recovery container (Col. 9, lines 14 – 25 and 38 – 48).  
Regarding Claim 9, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the body (1) further comprises guide walls (standing walls, 12) extending upwardly (Fig. 1) and configured to align the base assembly of the surface cleaning apparatus (2) within the cleaning tray (Fig. 3).  
Regarding Claim 10, De Wit, as modified, teaches the cleaning tray (Fig. 1) further comprising wheel wells (15, 16) configured to receive wheels of the surface cleaning apparatus (Figs. 1 and 6).  
Regarding Independent Claim 15, De Wit, as modified, teaches a cleaning tray (Fig. 1) for a surface cleaning apparatus (2) having a base assembly with a suction nozzle and an agitator, the cleaning tray comprising: a body (1) forming a tray (Fig. 1) having a recessed portion (14), the recess portion (14) configured to sealingly receive the suction nozzle and the agitator (Col. 9, lines 9 – 13), the recessed portion having a receiver (Annotated Fig. 1; receives insert, 3) the body (1) having guide walls (12) extending upwardly and configured to align the base assembly of the surface cleaning apparatus (2) within the cleaning tray (Fig. 3); and an insert (3) selectively received within the receiver (Annotated Fig. 1), the insert comprising a base (Fig. 1) including a plate (Fig. 1) received in the recessed portion Wherein the insert is received within the received and the surface cleaning apparatus is seated on the tray the insert  (3) is configured to engage the agitator (Col. 7, lines 17 – 27). 

    PNG
    media_image3.png
    451
    595
    media_image3.png
    Greyscale

De Wit does not explicitly teach the insert received is removable from the body and a plurality of projections extending from the base.
Jang, however, teaches a cleaning tray comprising an insert (Annotated Fig. 8); the insert is removable from the body (Annotated Fig. 8) and a plurality of projections (blades, 106) extending from the base (Annotated Fig. 8).

    PNG
    media_image4.png
    648
    604
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include e the insert received is removable from the body, as taught by Jang, to prove a device where the cleaning member is removable from the body in order to clean any possible debris from blades, thus saving time and money with having to replace the whole unit.
The limitation “snap-fit” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding Claim 19, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein the plurality of projections (31, 32) comprises one of teeth, nubs, or tines (portions 31 and 32 provide a front middle and end edge or tines; Fig. 1).  
Regarding Claim 20, De Wit, as modified, teaches the cleaning tray (Fig. 1) wherein a sealed cleaning pathway is formed to a downstream recovery container within the surface cleaning apparatus (Col. 9, lines 9 – 13) and fluid is dispensed from a distributor within a brush chamber of the base to wash out the brush chamber, nozzle, and an airflow pathway between the suction nozzle and recovery container (Col. 9, lines 14 – 25 and 38 – 48).  
Regarding Claim 21, De Wit, as modified, teaches all of the elements of claim 1, as discussed above.
De Wit does not explicitly teach the cleaning tray wherein each of the plurality of rows of projections contains multiple projections, however, It would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to provide multiple projections since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 22 – 24, De Wit, as modified, teaches all of the elements of claims 1 and 15, as discussed above.

Jang, however, teaches the cleaning tray wherein the plurality of rows (Fig. 8) of projections form sets of rows of projections (106; Fig. 8), wherein the plurality of projections (106) form several rows of multiple protections (Fig. 8) and wherein the several rows of multiple projections (106) are a same type of projection (Fig. 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include wherein the plurality of rows of projections form sets of rows of projections; wherein the plurality of projections form several rows of multiple protections and wherein the several rows of multiple projections are a same type of projection, as taught by Jang, to prove a device where the cleaning member is able to clean the agitator of any possible debris, thus saving time and money with having to replace the whole unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Wit et al. (U.S. Patent No. 8,819,882 B2) in view of Jang (WO2017052180 A1) and citing U.S. Patent No. 10,813,514 B2) and Wu (U.S. Design Patent No. 809,232S)
Regarding Claim 8, De Wit, as modified, teaches all of the elements of claim 1 as discussed above.
De Wit does not teach explicitly teach the cleaning tray wherein the body further comprises a tool recess configured to receive an additional cleaning tool.  
Wu, however, teaches the cleaning tray (Fig. 1) wherein the body further comprises a tool recess (recess seen in Fig. 1 on the side of the try) configured to receive an additional cleaning tool (as shown in Fig. 7, the tray can accommodate additional brushes).  

    PNG
    media_image5.png
    713
    560
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    752
    435
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of De Wit to further include a tool recess configured to receive an additional cleaning tool, as taught by Wu, to provide a device that is compact and able to store accessories, thus avoiding loosing said accessories.

Response to Arguments
Applicant's arguments filed March 31, 2021 with respects to rejected claims 1, 3 – 10 and 15 and 18 – 24 under 35 U.S.C. 112(b) have been fully considered and they are not persuasive, as applicant has failed to address the limitation rejected, therefore the rejection has been maintained.
Examiner rejected the “inset portion” of claim 1, however, applicant has argued the insert, and therefore the arguments presented are moot as they do not address the rejection presented.  Further, a new 112(a) rejection has been set forth in the current Office Action.  
Applicant's arguments filed March 31, 2021 with respects to rejected claims 1 – 10 and 15 – 20 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments filed March 31, 2021 with respects to amended claims 1, 3 – 10 and 15 and 18 – 24 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made. De Wit in view of Jang is relied upon to teach the structural limitations of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272- 4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723